700 S.E.2d 748 (2010)
Ella Mae CLONINGER, Deceased (Medicaid Recipient) Represented by Alfred E. CLONINGER, Sr., Executor of the Estate of Ella Mae Cloninger, Petitioners,
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, Respondent.
No. 204P10.
Supreme Court of North Carolina.
August 26, 2010.
Daniel L. Taylor, Charlotte, for Ella Mae Cloninger, et al.
Jennifer L. Hillman, Assistant Attorney General, for NC Department of Health and Human Services.
Prior report: ___ N.C.App. ___, 691 S.E.2d 127.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Petitioners on the 11th of May 2010 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Respondent the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 26th of August 2010."
Upon consideration of the petition filed on the 11th of May 2010 by Petitioners in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."